DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

EXAMINER' S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
NOTE: It appears amended claims filed on 01/10/2022 contains a typo which have been amended for clarity purposes as follows: 
The application has been amended as follows: 
Amend claim 57 as follows:
Replace “at least one third modular receptable” by “at least one third modular receptacle”.

Response to Amendment

Applicant’s RCE amendments filed 01/10/2022 with respect to claim(s) 1-57 have been fully considered and found persuasive. This application contains 57 pending claims. Claim(s) 49-57 have been added new.

Allowable Subject Matter

Claim(s) 1-57 are allowed.

The following is a statement of reason for the indication of allowance: 
Claim(s) 1-48 stand allowable based on decision of prior office action.
Other claim(s) 49-57 that depend from the previously allowed claim(s) are allowed for the same reasons.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.